Citation Nr: 0914971	
Decision Date: 04/22/09    Archive Date: 04/29/09	

DOCKET NO.  06-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic right 
ankle disability.

2.  Entitlement to service connection for a chronic right 
shoulder disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 
20 percent for impingement syndrome of the left shoulder 
(nondominant).  

6.  Entitlement to an initial disability rating in excess of 
10 percent for a chronic left knee disability.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for a chronic right knee disability.

8.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from February 1984 
to June 1984 and from February 2003 to February 2005.  He 
also had various periods of Reserve service with the Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the VARO in 
Denver, Colorado.

The Board notes that a review of the evidence of record 
reveals that the Veteran is already receiving significant 
disability compensation benefits from VA.  In addition to the 
disabilities cited above, service connection is in effect for 
a low back disability, rated as 40 percent disabling; a 
cervical spine disorder with headaches, rated as 20 percent 
disabling; and tinnitus, rated as 10 percent disabling.  With 
consideration of the bilateral factor, a combined disability 
rating of 70 percent has been in effect from April 1, 2007.  

For reasons which will be set forth in a REMAND appended to 
the decision below, the issues of the Veteran's entitlement 
to increased ratings for his left knee disability and his 
right knee disability, and his entitlement to service 
connection for PTSD are being REMANDED via the Appeals 
Management Center in Washington, D.C., for further 
development.  


FINDINGS OF FACT

1.  A chronic right ankle disability was not shown in 
service, arthritis of the ankle was not manifest to a 
compensable degree within the first post service year, and 
there is no competent evidence that any current ankle 
disability is causally related to the Veteran's active 
service or to any service-connected disability.

2.  A chronic right shoulder disability was not shown in 
service, arthritis of the shoulder was not manifest to a 
compensable degree within the first post service year, and 
there is no competent evidence that any current disability 
involving the right shoulder is causally related to service 
or to any service-connected disability.  

3.  Hearing loss was not shown in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
the first post service year, and there is no competent 
evidence that any current hearing loss is causally related to 
the Veteran's active service.

4.  The Veteran's left shoulder is his nondominant upper 
extremity.  

5.  It is not shown that limitation of the left upper 
extremity is restricted to 25 degrees from the side.  

6.  Recent examination showed no polyps, obstruction, or 
tenderness of the frontal or maxillary sinuses.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic right 
ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5107, 5126, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for a chronic right 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5107, 5126 (West 2002 & 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. § 38§ 1110, 1112, 1131, 5102, 5103, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  The criteria for an initial rating in excess of 20 
percent for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321 (b) 
(1), 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-
5203 (2008).

5.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating their claims for VA 
benefits.  38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156 (a), 3.159, and 3.326 (a) (2008).

The notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disabilities; and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) (1) is 
presumed prejudicial, and that once an error is identified as 
to any of the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate his or her claim.")  
(Citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration should also be given to 
"whether the post adjudicatory notice and opportunity to 
redevelop the case that is provided through any extensive 
appellate proceedings leading to a final Board decision and 
final agency adjudication of the claim...serves to render any 
pre-adjudicatory § 5103 (a) notice error nonprejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

In various letters of record, including one in February 2007, 
VA advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his service 
connection claims, as well as of the relative duties placed 
upon himself and VA in developing the claims.

The February 2007 letter provided him with samples of types 
of evidence.  This included insurance examination reports, 
physical examination reports, and statements from individuals 
who knew him when he was in service.  He was also told how to 
proceed with claims for increase in service-connected 
compensation and claims for secondary service-connected 
compensation.  He was further informed, as he had been 
previously in March 2006, how VA determines a disability 
rating and how VA determines an effective date for an award 
of disability benefits.

With regard to the increased rating questions, the Board 
notes that the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which applies to increased 
rating claims, does not apply to the instant case as it deals 
with an appeal from an initial disability evaluation.  See 
VAOPGCPREC 8-2003 (Dec. 22 2003) (noting that "§ 5103 (a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised [down 
stream] issue"); 38 C.F.R. § 20.101 (a) ("in its decisions, 
the Board is bound by applicable precedent opinions of the 
General Counsel of the Department of Veterans Affairs.")

The Veteran had the opportunity to provide testimony on his 
own behalf at a video conference hearing with the 
undersigned.  Additionally, the RO has reviewed the Veteran's 
service treatment records, as well as private and VA clinical 
records with regard to the issues being addressed at this 
time.  The Veteran's representative is presumed to have basic 
knowledge of the applicable criteria for Veterans' claims and 
to have communicated this information to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  As both 
actual knowledge of the Veteran's procedural rights and the 
evidence necessary to substantiate the claims have been 
demonstrated, and as he has had a meaningful opportunity to 
participate in the development of his claims, the Board finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication at this time.  VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision as to the claims 
regarding right ankle disability, right shoulder disability, 
hearing loss, left shoulder disability, and rhinitis at this 
time.

Pertinent Law and Regulations With Regard to
Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, such as arthritis and sensorineural 
hearing loss, may be presumed to have been incurred in 
service if manifest to a compensable degree of 10 percent or 
more within one year from discharge from service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. § 3.309 (a).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300 (c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (a).  

The Court has also held that for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 318 F.3d, 1163, 1166 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases to support its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (The Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  (The law requires only that the Board provide 
reasons for rejecting evidence favorable to the Veteran).

The Veteran's service treatment records reveal he was seen on 
one occasion in January 1996 while with the Reserves for a 
right ankle sprain.  Additional evidence includes a 
physician's statement indicating that he required new 
limitations because he injured his ankle on his civilian job 
in November 1997.  A Medical Evaluation Board reflected no 
evidence of chronic disability following a sprain in 1996.  
It was indicated the current problems were the result of pes 
planus.  However, the Board notes that service connection is 
not in effect for pes planus.  

Additional medical evidence includes a visit to a physical 
therapy facility in February 2007.  Reference was made to 
various orthopedic problems, but no mention was made of the 
ankle.  At the time of medical examination by VA in March 
2007, the Veteran expressed no complaints with regard to the 
ankle.  The examination report was without reference to 
problems with the right ankle.

The Veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between his military service and the development 
of a right ankle disability in the years after service 
discharge.  Accordingly, the Board finds that the probative 
evidence of record is against a finding that the Veteran has 
a right ankle disability, to include arthritis, that is 
attributable to his active service or to any service-
connected disability.  As a lay person, the Veteran himself 
does not qualify to opine on matters requiring medical 
knowledge such as the etiology of any current right ankle 
disability.  His factual description of symptoms is accepted 
as true.  However, as a lay person lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
the disorders at issue and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the lack of 
complaints or findings indicating the presence of a 
disability for years following service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, .451 F. 3d 13312 (Fed. Cir. 2006))  Also, there 
is no medical opinion of record reflecting a nexus between 
any current right ankle disability and the Veteran's active 
service.

Right Shoulder Disability

With regard to the claim regarding a right shoulder 
disability, the record shows the Veteran injured the shoulder 
while on his civilian job.  There is no evidence, other than 
the Veteran's own assertions, that his military duties 
aggravated the right shoulder at any time.  The Veteran 
underwent rotator cuff repair of the right shoulder in 1990.  
He also had problems with a right shoulder strain in the late 
1990's.  No health care professional has attributed this to 
his military service.  When he fell in a hole and injured the 
left shoulder while in Iraq in early 2004, he received 
treatment and evaluation for the shoulder.  There was no 
reference made to any problems with the right shoulder at 
that time.  The Veteran has not submitted or identified any 
medical opinion or other medical evidence indicating a causal 
relationship between service and the development of a right 
shoulder disability or between his service-connected left 
shoulder disability and the development of any right shoulder 
disability.  A review of the record seems to indicate that 
the right shoulder disability the Veteran sustained was 
incurred before he fell and injured his left shoulder.  
Accordingly, the Board finds that the probative evidence of 
record is against a finding that the Veteran has a right 
shoulder disability that is attributable to his active 
service or to any service-connected disability.  Again, while 
the Veteran is competent to testify to the symptoms he 
experiences, he does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current right shoulder disability.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Bilateral Hearing Loss

With regard to hearing loss, for the purpose of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability for VA compensation purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least of the frequencies 500, 
1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

In other words, 38 C.F.R. § 3.385 requires that any hearing 
loss must be of specified severity to be eligible for service 
connection.  In this case, while some slight loss of hearing 
acuity is indicated by post service audiometric testing, the 
testing does not show a hearing loss of 40 decibels or 
greater in any of the relevant frequencies in either ear and 
also does not demonstrate that the auditory thresholds for at 
least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz in either ear are 26 decibels or greater, or that 
speech recognition scores are less than 94 percent in either 
ear.

At the time of audiologic examination by VA in March 2007, 
testing did show a hearing loss of 40 decibels or greater at 
500, 1,000, and 2,000, Hertz.  However, left ear hearing was 
essentially normal.  A VA staff audiologist noted, however, 
that the hearing in the right ear was normal for VA purposes 
less than one year after active duty discharge, and current 
right ear hearing was "less likely as not" related to 
military service.  There is no medical opinion of record to 
the contrary.  The Board therefore finds the probative 
evidence of record is against the claim of service connection 
for bilateral hearing loss.  



Increased Disability Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. § Part 4.  The percentage of 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The guideline for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110 
(b) (2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior on the part of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are retention of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.  

The words "slight," "moderate," and "severe" as used in the 
various Diagnostic Codes are not defined in the VA's Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Historically, service connection for impingement syndrome of 
the right shoulder was granted by rating decision dated in 
April 2005.  A 20 percent disability rating was assigned, 
effective February 6, 2005.  

The record shows the Veteran is right handed.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent rating 
is assigned when motion of the arm is limited to the shoulder 
level (90 degrees) for both the minor extremity and the major 
extremity.  Where motion is limited to midway between the 
side and shoulder level (45 degrees), a 20 percent rating is 
assigned for the minor extremity.  Where motion is limited to 
25 degrees for the side, a 30 percent rating is assigned for 
the minor extremity.  Code 5201 does not authorize a 
compensable rating for motion that exceeds the shoulder level 
(90 degrees).  Full range of motion of the shoulder is zero 
degrees to 180 degrees on forward elevation (flexion) and on 
abduction.  38 C.F.R. § 4.7a, Plate I (2008).

The service treatment records reveal that the Veteran was 
evaluated by a physical evaluation board prior to separation.  
His problems included chronic shoulder pain due to injuries 
sustained in Iraq.  Magnetic resonance imaging showed 
evidence of tendinitis and synovitis with acromioclavicular 
hypertrophic changes.  Orthopedic examination showed normal 
passive range of motion (flexion to 180 degrees, and 
abduction to 170 degrees).  There was no evidence of 
instability.  

Additional evidence includes the report of a visit with a VA 
physical therapist in July 2006.  The Veteran stated the 
shoulder was feeling better.  He was returned to work on 
light duty and was doing better overall.  Both shoulders had 
flexion to 146 degrees.  Abduction was 120 degrees.  External 
rotation was at 67 degrees.  It was stated active range of 
motion was better and strength was improving.  The Veteran 
was reported to have less pain.  Shoulder posture was better 
and he had less pain in the left anterior neck triangle.  He 
was to be seen 1 to 2 times a week for 4 weeks for therapy 
and exercise progression.  

The Veteran was accorded an examination of the left shoulder 
by VA in March 2007.  The Veteran gave no history of 
injection therapy or use of assistive devices.  He stated he 
was never pain free.  He described the severity of the pain 
as running from 6 to 7 out of 10.  He reported stiffness, 
occasional swelling, no instability and no recent episodes of 
dislocation.  He had had surgery and had three little scars 
from arthroscopic procedures on the dorsal surface of the 
deltoid.  

Daily activities were described as impaired because of the 
left shoulder and that he did not lift and did not like to 
abduct more than 90 degrees because pain would occur at that 
time.  He reported that his standing, walking, sitting, and 
running were not affected and he was able to climb stairs 
without difficulty as far as the left shoulder was concerned.  
He was able to carry on with light duty, but stated he would 
have difficulty carrying on his usual occupation which 
required some lifting, pushing, and shoving.  However, he had 
not missed days of work because of left shoulder during the 
past year.  He reported he had had several flare-ups which 
tended to last a few hours during the day, but he could not 
state what the total number of flare-ups in a unit of time 
was.  He stated that the symptoms were treated with ointments 
and with analgesics and these gave partial pain relief.  
Examination of the shoulders showed tenderness above the 
acromioclavicular joint.  Abduction was zero to 95 degrees.  
This was reduced to 85 degrees after the third repetition and 
to 75 degrees after the fifth repetition with increasing pain 
reported throughout.  Forward flexion was zero to 165 
degrees.  This was reduced to 120 degrees after the fifth 
repetition and this was the maximum he could carry out.  
External and internal rotations were from zero to 85 degrees, 
reduced to 80 degrees after the fifth repetition which was 
the maximum he could carry out.  Also mass and strength of 
the left shoulder were excellent.  He did not provoke 
dislocation during the range of motion testing.  There was 
post range of motion testing stiffness, and minimally 
increased tenderness without swelling or weakness.  

An X-ray study of the left shoulder showed no significant 
degenerative changes.  The pertinent examination diagnosis 
was left shoulder sprain. 

The aforementioned testing does not show limited range of 
motion that more nearly approximates motion limited to 25 
degrees from the side and motion limited to midway between 
the side and shoulder level.  Accordingly, the limitation of 
motion does not warrant more than a 20 percent rating under 
Code 5201.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted a rating higher than 20 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case should be referred 
to the Director of the Compensation and Service for 
extraschedular consideration.  By regulation, extraschedular 
ratings may be assigned where the schedular criteria are 
inadequate and the regular schedular factors such as the need 
for frequent hospitalization or marked interference with 
employment.  38 C.F.R. § 3.321 (a).  The record reflects the 
Veteran has not required frequent hospitalizations for his 
service-connected shoulder disability and the manifestations 
of the disability are not in excess of those contemplated by 
the schedular criteria.  Clearly, the Veteran's left shoulder 
disability interferes with his industrial capacity, and 
limits his ability to engage in certain activities.  However, 
the disability rating assigned is recognition that industrial 
capabilities are impaired to a certain degree.  See VanHoose 
v. Brown, 4 Vet. App. 361 (1993).  In the Board's view, the 
type of impairment demonstrated on examinations is completely 
consistent with the 20 percent rating currently assigned.  
Accordingly, the Board concludes the referral of this case 
for extraschedular consideration is not in order.  

Allergic Rhinitis

By rating decision dated in April 2005, service connection 
for allergic rhinitis was granted.  A noncompensable 
evaluation was assigned, effective February 5, 2005, the date 
of receipt of the Veteran's claim for benefits.  

The Veteran was assigned a noncompensable evaluation for his 
rhinitis under 38 C.F.R. § 4.97, Code 6522.  A 30 percent 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  A 10 percent rating is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  

The pertinent medical evidence of record during the appeal 
period includes the report of a VA examination of the Veteran 
in January 2005.  At that time while the nasal mucosa was 
inflamed, no polyps or nasal discharge was noted.  The 
Veteran stated that his symptoms involved nasal congestion 
and sneezing in the spring.  Current therapy was oral 
Benadryl on an as-needed basis.  No other therapy was 
reported.  He was given a pertinent diagnosis of seasonal 
rhinitis.  

Additional pertinent evidence includes the report of a VA 
examination accorded the Veteran in March 2007.  Examination 
of the nares showed a slight erythema.  There was a serous 
discharge bilaterally.  No polyps or obstruction was 
identified.  There was tenderness over the frontal or 
maxillary sinuses but not of the left eye.  A pertinent 
assessment was made of allergic rhinitis.

On review of the evidence pertaining to the Veteran's 
allergic rhinitis, the Board determines that a compensable 
evaluation is not for application.  The evidence pertaining 
to the disability demonstrates that obstruction is not 
greater than 50 percent, and that there are no polyps.  At 
the time of examination of the Veteran in March 2007, no 
obstruction whatsoever was identified.  As the evidence does 
not support a compensable evaluation, the Board concludes 
that the currently assigned noncompensable evaluation is 
appropriate.  The Veteran experiences seasonal rhinitis and 
abnormalities have been found on examination, but the 
evidence shows that he has never been found to have polyps.  
Therefore, a compensable rating is not warranted under Code 
6522.  The Board notes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the disability has not shown any 
significantly change during the appeal period.  In sum, the 
Board finds that the evidence preponderates against a finding 
that a compensable evaluation is warranted for rhinitis, and 
the claim must be denied.


ORDER

Service connection for a chronic right ankle disability is 
denied.

Service connection for a chronic right shoulder disability is 
denied.

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 20 percent for a 
chronic left shoulder disability is denied.  

An initial compensable disability rating for rhinitis is 
denied.


REMAND

With regard to the claim for increased ratings for each knee, 
the Veteran stated at the January 2009 hearing that he had 
had knee surgery performed in December 2008.  The records 
with regard to the surgery are not in the claims folder.  
This is significant because records generated by VA 
facilities may have an impact on the adjudication of a claim 
and are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether these records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA is required to obtain these 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the claim for service connection for PTSD, the 
Board acknowledges that the principal psychiatric diagnosis 
of record is PTSD.  However, the Veteran has been less than 
specific in describing his reported stressful experiences 
during his service in Iraq.  In Daye v. Nicholson, 20 Vet. 
App. 512 (2006), the United States Court of Appeals for 
Veterans Claims (Court) admonished VA for not securing and 
reviewing the history of the Veteran's unit for possible 
alternative sources of evidence of combat or stressful 
incidents.  As in that case, there is insufficient 
information in this matter to ascertain whether reasonable 
efforts have been undertaken to find the relevant records 
document any of the stressful incidents regarding the Veteran 
while serving in Southwest Asia in the early 1990's.  The 
Veteran should be afforded the opportunity to provide 
additional specific information that would assist searchers 
regarding his claimed stressors while serving in Iraq.

In view of the foregoing, the Board feels that further 
development in regard to these issues is in order and this 
portion of the case is REMANDED for the following actions:  

1.  The VA Medical Center in Denver, 
Colorado, should be contacted and asked 
to provide the records pertaining to 
reported surgery of the Veteran for his 
knees on December 30, 2008.  The records 
regarding the surgery and any other 
records pertaining to treatment and 
evaluation of the veteran for his knees 
at that location since 2008 should be 
obtained and associated with the claims 
file.

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedic disorders for the purpose 
of determining the current nature and 
extent of impairment attributable to his 
left knee and right knee disabilities 
following the reported surgery.  Any 
indicated studies should be accomplished.  
The examiner should express an opinion as 
to the impact of the knee disabilities of 
the Veteran's ability to function in his 
daily life and in his ability to function 
on the job.  

3.  VA should request that the Veteran 
provide additional information as to the 
claimed stressful incidents he 
experienced while in the Persian Gulf 
Theater of Operations, to include his 
unit at the time, the locations of the 
stressful occurrences, the names of any 
individuals injured or killed, and any 
other information which could be used to 
substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
in service and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  It is especially important 
that he provide the name of the unit to 
which he was assigned at the time any 
incident occurred.

4.  After the Veteran's response 
regarding stressful experiences is 
received, the AMC/RO should send a copy 
of the Veteran's DD-214 and his service 
personnel records with his duty 
assignments and a copy of this REMAND to 
the United States Army and Joint Services 
Records Research Center (JSRRC), for 
verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries of the time frame when the 
Veteran claims he was exposed to any 
stressful incident, as well as any other 
stressors properly identified by the 
veteran.  

5.  Thereafter, the Veteran should be 
accorded a psychiatric examination to 
determine the etiology of any current 
psychiatric disorder.  All special 
studies and tests should be completed.  
The claims folder should be made 
available to the examiner, and the 
examiner should note that the claims file 
has been reviewed.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether any alleged 
stressor found to be established by the 
RO is sufficient to produce PTSD; whether 
the diagnostic criteria disability 
diagnosis of PTSD have been satisfied; 
and whether there is a link between any 
current symptomatology and one or more of 
the incident stressors found to be 
established by the RO and found to be 
sufficient to produce PTSD.

6.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences of any failure to report for 
a VA examination or provide more specific 
information with regard to his stressful 
experiences may result in the denial of 
his claim.  38 C.F.R. § 3.655.  

7.  Following completion of the 
foregoing, VA should review the claims 
folder and ensure that all the foregoing 
development actions have been conducted 
and completed in full.  If any benefit 
sought on appeal remains denied, VA 
should furnish the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes citation to and discussion of 
additional evidence and legal authority 
considered before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


